              Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 IN THE MATTER OF THE SEARCH OF
                                                                  1:21-mj-1596 TMD
                                                        Case No. ____________________
 ONE RED CELLULAR PHONE
 CURRENTLY LOCATED AT 300 EAST
 MADISON STREET, BALTIMORE, MD,
 21202


                                AFFIDAVIT IN SUPPORT OF
                           APPLICATION FOR SEARCH WARRANT

         I, Special Agent Zachary Britt, with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”), being first duly sworn, hereby depose and state as follows:

   I.          PURPOSE OF THIS AFFIDAVIT

         1.       I submit this affidavit in support of an application for a search warrant authorizing

the search of a red iPhone, as described in more detail in Attachment A, and in custody at the

Baltimore Central Booking and Intake Center, located at 300 E. Madison St., Baltimore, MD

21202 , the “SUBJECT DEVICE”.

         2.       Based on the facts set forth in this affidavit, I submit there is probable cause to

believe that Quinntin ROBINSON, a.k.a. “Russell Robertson”, possessed a firearm as a prohibited

person in violation of 18 U.S.C. § 922(g). The search warrant would authorize members of the

ATF, or their authorized representatives including other law enforcement agents assisting in the

above described investigation, to examine the SUBJECT DEVICE for the purpose of seizing

electronically stored data described in Attachment B.

   II.         AFFIANT BACKGROUND AND EXPERTISE

         3.       I am a Special Agent with the ATF and currently assigned to the ATF Baltimore

Field Division, Baltimore Group III. I have been employed by the ATF since 2016 and successfully

completed the Criminal Investigator Training Program and Special Agent Basic Training at the

                                                    1
             Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 2 of 12

                                                                                          1:21-mj-1596 TMD


Federal Law Enforcement Training Center. I have conducted and participated in numerous

investigations concerning the illegal possession of firearms, federal controlled substance laws, and

the commission of violent crimes. I received specialized training and personally participated in

various types of investigative activities, including, but not limited to: (a) physical surveillance; (b)

the debriefing of defendants, witnesses, informants, and other individuals who had knowledge of

firearms and controlled substance violations; (c) undercover operations; (d) the execution of search

warrants; (e) the consensual monitoring and recording of conversations; (f) electronic surveillance

through the use of pen registers and trap and trace devices; (g) Title III investigations; and (h) the

handling and maintenance of evidence.

        4.       Through my training and experience, I know the habits, methods, routines,

practices, and procedures commonly employed by persons engaged in trafficking firearms and

their unlawful possession. Traffickers use cellphones to coordinate with suppliers, customers, and

co-conspirators. They frequently switch phones or use multiple phones to evade detection. I also

know the techniques employed by traffickers to keep records of their trafficking activities, to

conceal proceeds of their illegal conduct, and to evade law enforcement. For example, they use

cellphones, addresses, and vehicles subscribed to or registered in names other than their own to

avoid detection by law enforcement.

        5.       I also know that persons prohibited from possessing firearms will often utilize

unlawful means of obtaining them such as burglary, theft, or trading them for narcotics.

Information surrounding the unlawful transfer of firearms and their prohibited possession is often

memorialized within the possessor’s cell phone. Cell phones may also contain images of the

firearms with or without their possessor and communication documenting their transfer.

        6.       Further, individuals involved with illegal activities tend to use their cellular devices



                                                    2
               Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 3 of 12

                                                                                        1:21-mj-1596 TMD


to call or text accomplices after the crime has been committed. Additionally, an individual may

communicate with another person to strategize and attempt to hide the belongings or merchandise

from the crime committed. More specifically, I know that members of criminal activities use

cellular telephones to further their objectives by:

                   a.     Communicating with other co-conspirators by talking and by sending email
                          messages, text messages, and messages through social media (e.g.,
                          Facebook);

                   b.     Storing contact information of co-conspirators; and

                   c.     Taking photographs and recording videos of co-conspirators and
                          contraband.

          7.       I submit this affidavit for the limited purpose of establishing probable cause for a

search warrant. I have not included every fact known to me concerning this investigation to date.

Rather, I set forth only those facts I believe are necessary to establish probable cause. I have not,

however, excluded any information known to me that would defeat a determination of probable

cause. The information set forth in this affidavit derives from my personal knowledge and

observations; discussions with other law enforcement officers and witnesses; and my review of

police reports and public records. All conversations and statements described in this affidavit are

related in substance and in part unless otherwise indicated.

   III.         PROBABLE CAUSE

          8.       On November 18, 2020, at approximately 4:29 p.m., officers from the Baltimore

City Police Department (BPD) responded to Foreman Mills, located at 2501 Belair Road,

Baltimore, MD 21213 for a report of an armed person. When officers arrived, they learned that

store security staff detained an individual, later identified as ROBINSON, for theft.

          9.       Security had observed ROBINSON put items inside his jacket to avoid paying for

them. Security then stopped ROBINSON. ROBINSON admitted that had a firearm on him, which

                                                    3
         Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 4 of 12

                                                                                    1:21-mj-1596 TMD


security immediately recovered.

       10.     Officers met with the security team and observed a recovered firearm, a Taurus

Millennium G2, bearing serial number TKT66181. The firearm was loaded with 12 rounds of

ammunition. Officers read ROBINSON his Miranda rights. ROBINSON voluntarily waived his

rights and told officers that he possessed the firearm solely for protection.

       11.     Officers also recovered two sandwich bags containing suspected marijuana,

weighing less than ten grams.

       12.     ROBINSON was arrested and transported for booking. The SUBJECT DEVICE

was left with his property and stored at the Baltimore Central Booking and Intake Center during

intake procedures. ROBINSON remains in custody and the SUBJECT DEVICE is still at the

facility with the rest of his property. ATF learned the SUBJECT DEVICE was still in his property

as of March 18, 2021. The facility will not release the SUBJECT DEVICE or additional

identifying factors about it without a search warrant.

       13.     Prior to the events set forth in this affidavit, ROBINSON was convicted in 2010 of

distribution of controlled dangerous substances in the Circuit Court for Baltimore City. He was

sentenced to five years of incarceration. Given this sentence, ROBINSON is prohibited from

possessing a firearm and should be aware that he was convicted of a crime that carries a

punishment of over a year in prison.

       14.     While ROBINSON was charged in this instance under the name “Quinntin

Robinson”, he has previously been known as Russell Robertson. His Maryland State Identification

number (“SID”) comes back to both names. ATF was able to determine ROBINSON’s property

was still at the facility by providing his SID number.

       15.     The firearm was test-fired at the BPD Firearms lab and expelled a projectile by the



                                                  4
          Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 5 of 12

                                                                                       1:21-mj-1596 TMD


action of an explosive, and therefore qualifies as a firearm under 18 U.S.C. § 921(a)(3). The

firearm was not manufactured in Maryland and therefore affected commerce prior to its recovery

in Maryland.

         16.     Since ROBINSON’s arrest, he has not had access to the SUBJECT DEVICE. For

this reason, I believe any data and information contained on the SUBJECT DEVICE generated

by ROBINSON, may be recovered by a forensic analysis.

   IV.         BACKGROUND CONCERNING ELECTRONIC COMMUNICATIONS

               DEVICES

         17.     The fruits and instrumentalities of criminal activity are often concealed in digital

form. Furthermore, digital camera technology is often used to capture images of tools and

instrumentalities of pending criminal activity. The SUBJECT DEVICE has both digital storage

capacity and digital camera capabilities.

         18.     The mere fact of a cellular phone’s call number, electronic serial number or other

identifying information may be of evidentiary value as it may confirm that a particular cell phone

is the phone identified during a wiretap, pen register, or other electronic investigation.

   V.          FORENSIC ANALYSIS OF ELECTRONIC COMMUNICATIONS DEVICES

         19.     Based on my training and experience, I know that electronic devices such as cellular

phones (smartphones) can store information for long periods of time. Similarly, things that have

been viewed via the internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensic tools. There is probable cause to believe

that things that were once stored on the SUBJECT DEVICE may still be stored on those devices,

for various reasons, as discussed in the following paragraphs.

         20.     As further described in Attachment B, this application seeks permission to locate



                                                  5
         Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 6 of 12

                                                                                    1:21-mj-1596 TMD


not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the SUBJECT DEVICE

was used, the purpose of its use, who used it, and when.

       21.     There is probable cause to believe that this forensic electronic evidence might be

on the SUBJECT DEVICE because data on the storage medium can provide evidence of a file

that was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information about

the dates files were created and the sequence in which they were created.

       22.     Forensic evidence on a device can also indicate who has used or controlled the

device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”

while executing a search warrant at a residence.

       23.     A person with appropriate familiarity with how an electronic device works may,

after examining this forensic evidence in its proper context, be able to draw conclusions about how

an electronic device was used, the purpose of its use, who used it, and when.

       24.     The process of identifying the exact electronically stored information on a storage

medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to



                                                   6
          Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 7 of 12

                                                                                      1:21-mj-1596 TMD


investigators. Whether data stored on a computer is evidence may depend on other information

stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

         25.     Further, in finding evidence of how a device was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is not present on a

storage medium.

         26.     Because this warrant seeks only permission to examine a device already in the

possession of the Baltimore Central Booking and Intake Center, the execution of this warrant for

information stored within the SUBJECT DEVICE will not involve the physical intrusion onto a

premise. Consequently, I submit there is reasonable cause for the Court to authorize execution of

the warrant at any time in the day or night.

         27.     Again, the SUBJECT DEVICE remains in the custody of the Baltimore Central

Booking and Intake Center, located at 300 E. Madison St. Baltimore, MD 21202. The only known

specifics of the phone requested for authorization to search are detailed in Attachment A and the

types of information expected to be recovered from the device is listed in Attachment B.

   VI.         CONCLUSION

         28.     Accordingly, there is probable cause to believe that evidence will be found from an

analysis of the recovered SUBJECT DEVICE. The SUBJECT DEVICE may contain the records

of the most recent calls, which may include calls with persons involved in the offense(s). The

SUBJECT DEVICE may contain copies of SMS or text or other electronic communications

relating to activities associated with the offense(s). The SUBJECT DEVICE may also contain a

variety of other electronic evidence, including electronic communications through various cellular



                                                  7
         Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 8 of 12

                                                                                     1:21-mj-1596 TMD


or internet-based applications, photographs, and other information.

       29.     Wherefore, in consideration of the facts presented, I respectfully request that this

Court issue a search warrant for the SUBJECT DEVICE, and authorize the search of the items

described in Attachment A, for the information set forth in Attachment B, where applicable, which

constitute fruits, evidence and instrumentalities of possessing a firearm as a prohibited person, in

violation of 18 U.S.C. § 922g.



                                                   submitted,
                                      Respectfully subm


                                      Special Agent Za
                                                    Zachary Britt
                                      Bureau of Alcohol, Tobacco, Firearms, and Explosives


                                      Affidavit submitted by email and attested to me as true and
                                      accurate by telephone consistent with Fed. R. Crim. P. 4.1
                                      and 41(d)(3) on this          day of
                                             , 2021.



                                      The Honorable Thomas DiGirolamo
                                      United States Magistrate Judge




                                                 8
 Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 9 of 12

                                                                       1:21-mj-1596 TMD


                           ATTACHMENT A
                          Items to be Searched

The SUBJECT DEVICE,

  a. A red iPhone, currently in custody at the Baltimore Central Booking and Intake

     Center, located at 300 E. Madison St. Baltimore, MD 21202. The phone is Quinntin

     Robinson’s (a.k.a. Russell Robertson) property, under Maryland State

     Identification number 2737261.




                                      9
        Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 10 of 12

                                                                                      1:21-mj-1596 TMD


                                       ATTACHMENT B

                                        Items to be Seized

       All records contained in the items described in Attachment A, which constitute evidence

of violations of 18 U.S.C. §§ 922(g) (prohibited person in possession of a firearm) including the

following items, as outlined below:


     1.        Contact logs that refer or relate to the user of any and all numbers on the SUBJECT
DEVICE.

       2.      Call logs reflecting date and time of received calls.

       3.      Any and all digital images and videos of persons associated with this investigation.

       4.      Text messages to and from the SUBJECT DEVICE that refer or relate to the
crimes under investigation.

       5.      Records of incoming and outgoing voice communications that refer or relate to the
crimes under investigation.

       6.      Voicemails that refer or relate to the crimes under investigation.

       7.      Voice recordings that refer or relate to the crimes under investigation.

       8.      Any data reflecting the phone’s location.

       9.      Contact lists.

       10.     Any and all records related to the location of the user(s) of the devices.

       11.     For the SUBJECT DEVICE:

               a.      Evidence of who used, owned, or controlled the devices at the time the
things described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and correspondence;

               b.     evidence of software that would allow others to control the Devices, such
as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;


                                                10
         Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 11 of 12

                                                                                      1:21-mj-1596 TMD


               c.      evidence of the lack of such malicious software;

               d.      evidence of the attachment to the SUBJECT DEVICE of other storage
devices or similar containers for electronic evidence;

               e.     evidence of counter forensic programs (and associated data) that are
designed to eliminate data from the SUBJECT DEVICE;

               f.      evidence of the times the SUBJECT DEVICE was used;

               g.   passwords, encryption keys, and other access devices that may be necessary
to access the SUBJECT DEVICE;

               h.      documentation and manuals that may be necessary to access the Devices or
to conduct a forensic examination of the SUBJECT DEVICE;

               i.      contextual information necessary to understand the evidence described in
this attachment.

        With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by a
computer with the aid of computer-related equipment (including CDs, DVDs, thumb drives, flash
drives, hard disk drives, or removable digital storage media, software or memory in any form), the
search procedure may include the following techniques (the following is a non-exclusive list, and
the government may use other procedures that, like those listed below, minimize the review of
information not within the list of items to be seized as set forth herein, while permitting
government examination of all the data necessary to determine whether that data falls within the
items to be seized):

        1.      surveying various file “directories” and the individual files they contain (analogous
to looking at the outside of a file cabinet for markings it contains and opening a drawer believed
to contain pertinent files);

       2.      “opening” or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

       3.      “scanning” storage areas to discover and possible recover recently deleted files;

       4.      “scanning” storage areas for deliberately hidden files; or

        5.      performing key word searches or other search and retrieval searches through all
electronic storage areas to determine whether occurrences of language contained in such storage
areas exist that are intimately related to the subject matter of the investigation.

                                                 11
         Case 1:21-mj-01596-TMD Document 3 Filed 06/29/21 Page 12 of 12

                                                                                      1:21-mj-1596 TMD




        If after performing these procedures, the directories, files or storage areas do not reveal
evidence of the specified criminal activity, the further search of that particular directory, file or
storage area, shall cease.

        With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable. If the government identifies any seized communications that may implicate the
attorney-client privilege, law enforcement personnel will discontinue its review and take
appropriate steps to segregate all potentially privileged information so as to protect it from
substantive review. The investigative team will take no further steps regarding any review of
information so segregated absent further order of the court. The investigative team may continue
to review any information not segregated as potentially privileged.




                                                 12
